  Case 13-23485         Doc 33     Filed 03/05/19 Entered 03/05/19 09:54:33              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-23485
         Shelby Lorenzo Spurlin
         Tara Lynn Leone
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/06/2013.

         2) The plan was confirmed on 08/29/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/21/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,775.00.

         10) Amount of unsecured claims discharged without payment: $31,254.06.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-23485       Doc 33       Filed 03/05/19 Entered 03/05/19 09:54:33                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $62,918.02
       Less amount refunded to debtor                           $800.32

NET RECEIPTS:                                                                                   $62,117.70


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,500.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,699.17
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,199.17

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC              Unsecured         589.00        636.16           636.16          63.62        0.00
ASSET ACCEPTANCE LLC            Unsecured            NA         710.02           710.02          71.00        0.00
AT&T SERVICES INC               Unsecured            NA       1,426.62         1,426.62        142.66         0.00
BMW FINANCIAL SERVICES          Unsecured      1,616.00       1,606.99         1,606.99        160.70         0.00
BMW FINANCIAL SERVICES          Secured       21,125.00     21,125.00        21,125.00      21,125.00    2,183.87
Comcast                         Unsecured         745.00           NA               NA            0.00        0.00
COMED RESIDENTIAL               Unsecured         429.00           NA               NA            0.00        0.00
CORPORATE AMERICA FAMILY CU     Unsecured         811.00           NA               NA            0.00        0.00
DEBT RECOVERY SOLUTION          Unsecured         631.00        636.78           636.78          63.68        0.00
FIRST AMERICAN CASH ADVANCE     Unsecured      1,050.00         902.30           902.30          90.23        0.00
GM FINANCIAL                    Unsecured      3,613.00           0.00           354.91          35.49        0.00
GM FINANCIAL                    Secured       13,000.00     16,967.91        16,613.00      16,613.00    1,909.59
Green Plan Management           Unsecured      5,000.00            NA               NA            0.00        0.00
IL DEPT OF REVENUE              Unsecured            NA          84.29            35.10           3.51        0.00
IL DEPT OF REVENUE              Priority          101.00         49.19            49.19          49.19        0.00
ILLINOIS BELL TELEPHONE CO      Unsecured      1,427.00          86.95            86.95           8.70        0.00
INTERNAL REVENUE SERVICE        Priority       5,264.00     11,990.09        11,990.09      11,990.09         0.00
INTERNAL REVENUE SERVICE        Unsecured            NA         716.84           716.84          71.68        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         675.00           NA               NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         698.00        698.73           698.73          69.87        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         700.00        288.81           288.81          28.88        0.00
LVNV FUNDING                    Unsecured            NA         422.70           422.70          42.27        0.00
MIDLAND FUNDING LLC             Unsecured      1,718.00       1,718.47         1,718.47        171.85         0.00
MIDLAND FUNDING LLC             Unsecured         204.00        204.28           204.28          20.43        0.00
MOHELA                          Unsecured      7,365.00       8,019.54         8,019.54        801.95         0.00
OakPark Apartments              Unsecured      5,000.00            NA               NA            0.00        0.00
PALISADES                       Unsecured            NA         469.54           469.54          46.95        0.00
Peter Grant MD                  Unsecured         164.00           NA               NA            0.00        0.00
QUANTUM3 GROUP LLC              Unsecured            NA         699.36           699.36          69.94        0.00
SPRINT NEXTEL                   Unsecured            NA         843.75           843.75          84.38        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-23485         Doc 33      Filed 03/05/19 Entered 03/05/19 09:54:33                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $37,738.00         $37,738.00         $4,093.46
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $37,738.00         $37,738.00         $4,093.46

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $12,039.28         $12,039.28              $0.00
 TOTAL PRIORITY:                                         $12,039.28         $12,039.28              $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,477.85          $2,047.79              $0.00


Disbursements:

         Expenses of Administration                             $6,199.17
         Disbursements to Creditors                            $55,918.53

TOTAL DISBURSEMENTS :                                                                      $62,117.70


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
